Title: To James Madison from James Maury, 5 May 1802 (Abstract)
From: Maury, James
To: Madison, James


5 May 1802, Liverpool. Encloses prices of imported American articles. “The immensely unprecedented Imports of Cotton, and particularly from Georgia, Carolina & the Mississippi, have already reduced the prices of the less valuable sorts.… Grain & flour seem daily on the decline.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 1 p.; marked “(duplicate)”; in a clerk’s hand, signed by Maury. Enclosure is a one-page list of “Prices Current of American Produce at Liverpool 5th. May 1802.”



   
   A full transcription of this document has been added to the digital edition.

